Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      09-SEP-2020
                                                      08:53 AM




                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 JUDGES FOR JUSTICE, Petitioner,

                               vs.

 THE HONORABLE HENRY T. NAKAMOTO, Judge of the Circuit Court of
     the Third Circuit, State of Hawai#i, Respondent Judge,

                               and

      ALBERT IAN SCHWEITZER; STATE OF HAWAI#I, Respondents.


                       ORIGINAL PROCEEDING
                      (S.P. NO. 07-1-0007)

          ORDER DENYING PETITION FOR WRIT OF PROHIBITION
                       AND WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Nakasone, assigned by reason of vacancy)

          Upon consideration of petitioner Judges for Justice’s

petition for writ of prohibition and writ of mandamus, respondent

Albert Ian Schweitzer’s answering brief, respondent State of

Hawai#i’s answer, the respondent judge’s answer, the respective

supporting documents, and the record, it appears that petitioner

is currently seeking relief by way of an appeal in the

Intermediate Court of Appeals in CAAP-XX-XXXXXXX.

Extraordinary relief is therefore not warranted.    See Gannett
Pac. Corp. v. Richardson, 59 Haw. 224, 226, 580 P.2d 49, 53

(1978) (a writ of prohibition is not meant to serve as a legal

remedy in lieu of normal appellate procedures); Kema v. Gaddis,

91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus

is an extraordinary remedy that will not issue unless the

petitioner demonstrates a clear and indisputable right to relief

and a lack of alternative means to redress adequately the alleged

wrong or obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

prohibition and writ of mandamus is denied.

          DATED:   Honolulu, Hawai#i, September 9, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Karen T. Nakasone




                                 2